     Case 2:18-ap-01381-WB           Doc 90 Filed 08/03/20 Entered 08/03/20 18:04:05             Desc
                                      Main Document Page 1 of 2



1
2
                                                                        FILED & ENTERED
3
4                                                                            AUG 03 2020
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY kaaumoanDEPUTY CLERK


7
8
9
10                         UNITED STATES BANKRUPTCY COURT
11           CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
12
13   In re                                        Case No: 2:17-bk-22804-WB
14   MARIO CARDONA,                               Chapter 13
15                         Debtor.                Adversary No.: 2:18-ap-01381-WB
16
     DANIEL GARZA,                                JUDGMENT
17
18                     Plaintiff
                                                  Date: June 30, 2020
19   vs.                                          Time: 2:00 P.M.
                                                  Courtroom: 1375
20   MARIO G. CARDONA,

21                   Defendant.
22
23           The Court, having granted the Motion for Summary Judgment (the “Motion”) (docket no.

24   42),

25   //

26   //

27   //

28   //




                                                  -1-
     Case 2:18-ap-01381-WB        Doc 90 Filed 08/03/20 Entered 08/03/20 18:04:05                Desc
                                   Main Document Page 2 of 2



1           IT IS HEREBY ORDERED that a non-dischargeable judgment is entered in the amount
2    of $899,267.87 in favor of Plaintiff, Daniel Garza, and against Debtor, Mario G. Cardona,
3    pursuant to 11 U.S.C. § 1328(a)(4).
4                                                  ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: August 3, 2020

26
27
28




                                                   -2-
